431 F.2d 1336
Judd F. CROSBY, Appellant,v.SELECTIVE SERVICE SYSTEM, LOCAL BOARD NO. 3, McKEESPORT, PENNSYLVANIA.
No. 19110.
United States Court of Appeals, Third Circuit.
Argued August 4, 1970.
Decided September 9, 1970.

George E. Schumacher, Bell & White, Pittsburgh, Pa., for appellant.
Bernhard Schaffler, Asst. U. S. Atty., Pittsburgh, Pa., for appellee.
Before HASTIE, Chief Judge, and VAN DUSEN and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
At the court's suggestion at the conclusion of argument upon a motion for injunctive relief pending appeal, the parties agreed that briefs would be submitted expeditiously and that the appeal might then be decided upon its merits without additional argument. The briefs are now before the court.


2
The record shows that the appellant, a selective service registrant, received an induction order and notice before he applied for reclassification. It also appears that the "change of circumstances" upon which his application for reclassification was based also occurred after receipt of the induction notice and was a voluntary change within the registrant's control.


3
Accordingly, the judgment of the district court, 315 F. Supp. 228, denying the registrant relief from the induction order will be affirmed.